Case 3:19-cv-00501-TJC-JBT Document 61 Filed 05/15/19 Page 1 of 1 PageID 597
                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


JOANNE MILLER, individually and
on behalf of all others similarly
situated,

        Plaintiff,

v.                                                                  Case No: 3:19-cv-501-J-32JBT

SCHWAN’S COMPANY, et al.,

        Defendants.
___________________________________/

                                        NOTICE TO COUNSEL

                                           Spencer Sheehan

        Please review Local Rule 2.02 of the Local Rules of the United States District Court for the Middle

District of Florida for non-resident attorneys.        Note the fourteen (14) day deadline. Please go to

www.flmd.uscourts.gov under the Attorney Resources section for further information or call the Clerk's

Office for the division in which you will be filing.

        Motion to Appear Pro Hac Vice:

        Local Counsel: Please file a Motion to Appear Pro Hac Vice electronically on behalf of the
        non-resident attorney(s).

        Special Admission Attorney Certification Form:

        Please complete the Special Admission Attorney Certification form. This is a required
        document for non-resident attorneys in this Court located on our website at
        www.flmd.uscourts.gov under Attorney Resources. Please mail this form with the $150.00
        fee to the Clerk’s Office. Checks should be made payable to Clerk, U.S. District Court.

        Special Admission Fee:

        The $150.00 fee is per attorney appearing Pro Hac Vice per case. (To be submitted with
        the Special Admission Attorney Certification form).



                                                  ELIZABETH M. WARREN, CLERK

                                                  s/ T. Carcaba, Deputy Clerk
